                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
                                                    § CASE NUMBER 2:17-CR-00004-JRG-JDL
v.                                                  §
                                                    §
                                                    §
DEVIN KAYE HARRISON (2),                            §
                                                    §


                           REPORT & RECOMMENDATION OF
                          UNITED STATES MAGISTRATE JUDGE
       On March 11, 2019, the Court conducted a hearing to consider the government’s petition

to revoke the supervised release of Defendant Devin Kaye Harrison. The government was

represented by Frank Coan, Assistant United States Attorney for the Eastern District of Texas,

and Defendant was represented by Matt Millslagle, Federal Public Defender.

       Defendant originally pled guilty to the offense of Passing Counterfeit Obligations or

Securities (Possession of Counterfeited Obligations of the United States and Aiding and

Abetting), a Class C felony. The United States Sentencing Guideline range for this offense,

based on a total offense level of 9 and a criminal history category of III, was 8 to 14 months. On

February 13, 2018, District Judge Rodney Gilstrap sentenced Defendant to 12 months

imprisonment followed by 1 year of supervised release1, subject to the standard conditions of

release, plus special conditions to include financial disclosure, drug testing and treatment, and

acquirement of a GED. On October 21, 2018, Defendant completed the term of imprisonment

and began her term of supervised release.


1
  Defendant’s sentence was to run consecutive with any term of imprisonment imposed in the then pending
revocation proceedings in docket number 05-2017-CR-022174 pending in the 18th Judicial Circuit Court of
Titusville, Brevard County, Florida.
       Under the terms of supervised release, Defendant was required to refrain from any

unlawful use of a controlled substance. In its petition, the government alleges that Defendant

violated her conditions of supervised release when she submitted a urine specimen, which tested

positive for methamphetamine on January 16, 2019 and January 31, 2019. The government

represents that Fifth Circuit case law permits a court to find that illicit drug use constitutes

possession for the offense.

       If the Court finds by a preponderance of the evidence that Defendant violated the

conditions of supervised release when she possessed methamphetamine on January 16, 2019 and

January 31, 2019, Defendant will have committed a Grade B violation. U.S.S.G. § 7B1.1(a).

Upon finding of a Grade B violation, the Court shall revoke supervised release. U.S.S.G. §

7B1.3(a)(1). Considering Defendant’s criminal history category of III, the Guideline

imprisonment range for a Grade B violation is 8 to 14 months. U.S.S.G. § 7B1.4(a).

       At the hearing, the parties indicated that they had come to an agreement to resolve the

petition whereby Defendant would plead true to violating the conditions of supervision by

committing the acts as described in Allegation 1 in the government’s petition. In exchange, the

government agreed to recommend to the Court a sentence of 12 months and 1 day imprisonment,

with no supervised release to follow.

       The Court therefore RECOMMENDS that Defendant Devin Kaye Harrison’s Hubbard’s

plea of true be accepted and she be sentenced to 12 months and 1 day imprisonment, with no

supervised release to follow. The Court further RECOMMENDS that Defendant serve her

sentence at FPC Bryan, if available. The Court further RECOMMENDS that Defendant receive

substance abuse treatment and counseling, if available. The parties waived their right to

objections so this matter shall be immediately presented to the District Judge for consideration.
So ORDERED and SIGNED this 11th day of March, 2019.
